Summary Prospectus Supplement July 10, 2015 Putnam Absolute Return 500 Fund Summary Prospectus dated February 28, 2015 Putnam Absolute Return 700 Fund Summary Prospectus dated February 28, 2015 Putnam Dynamic Asset Allocation Balanced Fund Summary Prospectus dated January 30, 2015 Putnam Dynamic Asset Allocation Conservative Fund Summary Prospectus dated January 30, 2015 Putnam Dynamic Asset Allocation Growth Fund Summary Prospectus dated January 30, 2015 Putnam Dynamic Risk Allocation Fund Summary Prospectus dated September 30, 2014 Putnam Retirement Income Fund Lifestyle 1 Summary Prospectus dated November 30, 2014 Putnam Retirement Income Fund Lifestyle 2 Summary Prospectus dated December 30, 2014 The section Your fund’s management is supplemented to reflect that each fund’s portfolio managers are now James Fetch, Robert Kea, Robert Schoen and Jason Vaillancourt. 295841 7/15
